DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6, 8-9 and 12-14 are pending.
Claims 7, and 10-11 canceled.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/15/2021, with respect to the specification objections have been fully considered and are persuasive. The abstract and title objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-6, 8-9 and 12-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Xue et al US20170122783 (hereinafter “Xue”) discloses a sensor chip is used for multi-physical quantity measurement. This sensor chip comprises a substrate and at least two of the following sensors: a temperature sensor, a humidity sensor, or a pressure sensor, which are integrated onto the same substrate, wherein the pressure sensor consists of electrically interconnected resistive elements. The humidity sensor is an interdigitated structure. Thermistor elements are placed around the pressure sensor and the humidity sensor to form a temperature sensor. The temperature sensor has a resistance adjusting circuit. A microcavity is etched on the back of the substrate in a place on the opposite side pressure sensor's location. Also disclosed is a preparation method for a sensor chip used for multi-physical quantity measurement. This multi-
However, Xue fails to disclose a resistor formed as a film containing CR, CrN, and Cr2N on one surface of the functional layer, a first metallic layer formed of a material of which a gauge factor is less than that of the resistor is laminated on the folded portion, and a resistance value of the first metallic layer on the folded portion is less than a resistance value of the folded portion, and wherein the temperature detecting unit is a thermocouple including: a second metallic layer formed of a same material as the resistor, on or above the substrate; and a third metallic layer formed of a same material as the first metallic layer, on the second metallic layer. This configuration improves strain detection reliability by accounting for the influence of temperature on the resistor and performing calculations that increase strain detection accuracy.
Blaha US20030016116 discloses a method of depositing a thin metal film using photolithography is disclosed. The method includes the deposition of a sacrificial metal layer on a substrate. Photolithography processing forms a pattern on the sacrificial metal layer that is removed prior to sputter deposition of the thin metal film. (Fig 1A-3, Paragraph 0024-0041)
However, Blaha fails to disclose a resistor formed as a film containing CR, CrN, and Cr2N on one surface of the functional layer, a first metallic layer formed of a material of which a gauge factor is less than that of the resistor is laminated on the folded portion, and a resistance value of the first metallic layer on the folded portion is less than a resistance value of the folded portion, and wherein the temperature detecting unit is a thermocouple including: a second metallic layer formed of a same material as the resistor, on or above the substrate; and a third metallic layer formed of a same material as the first metallic layer, on the second metallic layer. 
Prior arts such as Xue and Blaha made available do not teach, or fairly suggest, a resistor formed as a film containing CR, CrN, and Cr2N on one surface of the functional layer, a first metallic layer formed of a material of which a gauge factor is less than that of the resistor is laminated on the folded portion, and a resistance value of the first metallic layer on the folded portion is less than a resistance value of the folded portion, and wherein the temperature detecting unit is a thermocouple including: a second metallic layer formed of a same material as the resistor, on or above the substrate; and a third metallic layer formed of a same material as the first metallic layer, on the second metallic layer.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-11 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855